Citation Nr: 0210504	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1989 and from October 1989 to November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision addressed 
numerous issues not currently before the Board.  The only 
issue addressed in this decision is the increased rating for 
the veteran's bipolar disorder.

The veteran testified before the undersigned Member of the 
Board, and a transcript of that hearing has been associated 
with the record on appeal.

The issue of entitlement to an effective date earlier than 
February 13, 1995 for a 50 percent evaluation for the 
veteran's bipolar disorder will be the subject of a later 
Board decision.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. Prior to March 2, 1998 the veteran's bipolar disorder was 
manifested primarily by feelings of depression, difficulty 
sleeping, nightmares, difficulty in following 
instructions, anger management difficulty, an inability to 
hold a job, difficulty communicating, moderate 
restrictions on activities of daily living, and moderate 
difficulty maintaining social functioning.  The veteran's 
bipolar disorder was not manifested by a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, impairment of short 
and long term memory, impaired judgment, or impaired 
abstract thinking.  The veteran's bipolar disorder was 
manifested by considerable impairment in the ability to 
establish and maintain effective or favorable 
relationships with people, and considerable industrial 
impairment.

3. From March 2, 1998 the veteran's bipolar disorder is 
manifested primarily by alternating moods of severe 
depression and extreme euphoria, pressured and rapid 
speech, lack of sleep, increased irritability, lack in 
impulse control, flight of ideas, impaired memory, daily 
panic attacks, occasional auditory hallucinations, and a 
Global Assessment of Functioning (GAF) score of 40-45.  
The veteran's bipolar disorder is not manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self 
or others, intermittent inability to perform activities of 
daily living, disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  
The veteran's bipolar disorder is also not manifested by 
total isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and a profound retreat from mature 
behavior.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation greater than 50 
percent prior to March 2, 1998 for the veteran's service-
connected bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9432 (2001); 38 C.F.R. § 4.132, DC 9206 (1995).

2. The criteria for a disability evaluation of 70 percent and 
no higher from March 2, 1998 for the veteran's service-
connected bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, DC 9432 
(2001); 38 C.F.R. § 4.132, DC 9206 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the November 
1997, May 1998, November 1998, and January 2000 rating 
decisions, the August 1998 Statement of the Case,  and the 
November 1998, and January 2000 Supplemental Statements of 
the Case, of what would be necessary, evidentiary wise, to 
grant the veteran's claim.  The notices sent to the veteran 
discussed the available evidence and informed him that an 
increased rating for his bipolar disorder was being denied 
because the evidence did not show that the disabilities met 
the criteria for the next higher evaluation.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claims, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the Board conducted a personal hearing and asked 
for any additional relevant evidence, the veteran did not 
indicate that any additional evidence was available.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The RO gathered the 
veteran's service medical records, VA records identified by 
the veteran, and Social Security records identified by the 
veteran.  The veteran was provided a Board hearing in March 
1999.  The veteran underwent VA examinations in June 1992, 
September 1996, and October 1999.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that he was 
diagnosed with bipolar disorder in May 1991.  A medical 
evaluation board report dated in May 1991 indicated that the 
veteran's disability was manifested by psychomotor 
acceleration, decreased need for sleep, decreased appetite, 
and speech loose and to the point of incoherence.  Other 
symptoms included a labile affect with inappropriate smiling 
and laughter with looseness of association and flight of 
ideas.  The veteran was also noted to be belligerent and 
having difficulty sleeping.  The medical evaluation board 
report indicated that this disability presented considerable 
impairment for social and industrial adaptability.

The veteran underwent a VA examination in June 1992.  The 
veteran complained of difficulty sleeping, difficulty 
concentrating, and both hyper and depressed moods.  The 
examiner noted that the veteran's judgment was good and that 
there was no looseness of association or flight of ideas.  
The veteran was well oriented and not psychotic.  The 
examiner did note occasional suicidal ideation.  The examiner 
provided diagnoses of bipolar disorder, brief reactive 
psychosis, and psychotic disorder.

VA outpatient treatment notes dated from June 1992 to January 
1997 reveal a variety of symptoms.  A note dated in May 1993 
indicates anxiety with no homicidal or suicidal ideation.  A 
June 1993 treatment note reveals that the veteran has been 
unable to hold a job and that he is having difficulty with 
anger management, communication and remembering tasks.  There 
is also some indication of visual hallucinations.  Treatment 
notes from June 1994 indicate the veteran was suffering from 
a lack of concentration dysphoria, poor functioning, and was 
unable to hold a job.  Treatment notes from May, June and 
September 1996 reveal that the veteran was depressed, had a 
flattened affect, difficulty sleeping, and was suffering from 
nightmares and anxiety.

The veteran underwent a VA examination in September 1996.  
The examiner noted a constricted affect and emotional 
numbing.  There was no gross evidence of psychosis.  The 
veteran showed adequate insight and judgment.  There was no 
homicidal or suicidal ideation.  The veteran had fitful 
sleep, nightmares, irritability, and poor memory for dates 
and things like bill paying.  The examiner indicated a 
diagnosis of bipolar disorder.

In March 1998 the veteran was hospitalized due to his bipolar 
disorder.  When he entered treatment he complained of being 
"hyper" and had a euphoric mood, hyperactivity, inflated 
self-esteem, pressured speech, less need for sleep.  He was 
displaying racing thoughts, and had increased irritability 
and impaired impulse control.  The veteran had some flight of 
ideas and his thoughts showed some tangentiality, but no 
looseness of association.  There was no homicidal or suicidal 
ideation.  The discharge summary indicated a GAF of 40 on 
admission which corresponds to some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The veteran's GAF at the time of 
discharge was 65 which corresponds to some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.

In May 1998 the veteran was awarded social security 
disability benefits.  The Social Security Administration 
(SSA) determined that the veteran suffered from bipolar 
disorder, posttraumatic stress disorder (PTSD), hypertension, 
obesity, a sleep disorder, otitis media, and arthritis of the 
knees.  The SSA psychiatric review indicated that the veteran 
had moderate restrictions on activities of daily living and 
moderate difficulties in maintaining social functioning.  SSA 
records indicate the veteran had difficulties with anger 
management, difficulty following instructions, and difficulty 
sleeping.  It is not clear from the SSA records which 
symptoms are related to bipolar disorder and which are 
related to PTSD or other disabilities.

The veteran testified at a hearing in March 1999.  He 
testified that he had difficulty dealing with people, 
difficulty sleeping, and memory problems.   The veteran 
testified that he suffered from nightmares and daily panic 
attacks.  He testified that he essentially had no 
socialization and that he was depressed and had no real 
hobbies.  He did like to read or watch TV.  He indicated that 
he had had marital difficulties and that he last worked in 
1996.

The veteran was again hospitalized in July 1999 for his 
bipolar disorder.  The discharge summary and treatment notes 
indicate that his was suffering from severe depression with a 
labile mood, intrusive thoughts, nightmares, sleep 
disruption, and anxiety.  The notes indicate a GAF score of 
40-45.  Treatment notes from July 2000 indicate  the veteran 
was experiencing a euphoric mood, hyperactivity, cycles of 
ups and downs, increased irritability, impaired impulse 
control, and impaired anger management.  A GAF score of 40 
was indicated.

The veteran underwent his most recent VA examination in 
October 1999.  He complained of being depressed all the time.  
He complained of nightmares.  The veteran displayed poor 
anger management and stated that he had a lack of interest in 
anything.  The examiner noted the veteran was irritable and 
had experienced occasional auditory hallucinations.  The 
veteran's affect was dysphoric and distraught and he had mood 
swings and poor concentration.  The veteran was well groomed 
and well kept.  He was friendly and cooperative with fluent, 
coherent speech.  There was no evidence of a thought or 
speech disorder.  The examiner indicated a GAF score of 50 
which is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Under the current regulations, a 30 percent rating is 
warranted for PTSD when there is "occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)".  38 C.F.R. § 4.130, DC 9432 
(2001).

A rating of 50 percent is warranted for PTSD when there is 
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships." Id.

A higher rating, of 70 percent, requires disability more 
closely reflecting "deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The maximum schedular rating, of 100 percent, requires 
disability more closely reflecting total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Board also notes that after the appellant filed his claim 
for an increase, portions of the VA schedule of rating 
criteria governing mental disorders, including the criteria 
under Diagnostic Code 9206, were amended effective November 
7, 1996.  Accordingly, the Board will apply the regulation 
most favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The regulatory criteria prior to November 7, 1996 provided 
that a 30 percent disabling evaluation was warranted when 
there was "definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment." 
38 C.F.R. § 4.132, DC 9206 (1995).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 7104 
(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).

The old regulatory criteria provided that a 50 percent 
disabling evaluation was warranted when the "ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, DC 9206 (1995).  

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

The old regulations provided that the highest rating, of 100 
percent, was not warranted unless "the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment."  Id.




A.  Entitlement to a disability evaluation greater than 50 
percent prior to March 2, 1998

Prior to March 2, 1998 the veteran's bipolar disorder was 
manifested primarily by feelings of depression, difficulty 
sleeping, nightmares, difficulty in following instructions, 
anger management difficulty, an inability to hold a job, 
difficulty communicating, moderate restrictions on activities 
of daily living, and moderate difficulty maintaining social 
functioning.  The service medical records reveal that the 
medical evaluation board determined that the veteran's 
bipolar disorder was causing considerable impairment of 
social and industrial functioning.

The 1992 and 1996 VA examinations and the VA treatment notes 
indicated that the veteran's was experiencing difficulty 
sleeping, difficulty concentrating, and alternating 
hyperactive and depressed moods.  Treatment notes in June 
1993 and June 1994 both reveal that the veteran was unable to 
hold a job.  The veteran was described as having poor 
functioning in a treatment note dated in June 1994.  A 
treatment note dated in July 1994 indicated the veteran had 
rapid speech and an expansive affect, and this can be 
compared to September 1996 when the veteran was described as 
having a flat affect and in June 1996 when the veteran was 
described as having increased fatigue and low energy.  The 
veteran testified at his hearing in March 1999 that he had 
not worked since 1996.

Applying the law to the facts in this case, the veteran prior 
to March 18, 1999 clearly was suffering from symptoms such as 
depressed mood, difficulty following commands, lack on 
concentration, and chronic sleep impairment.  These symptoms 
warranted a 30 percent disability rating under the current 
regulations.  38 C.F.R. § 4.130, DC 9432 (2001).  A higher 
rating, of 50 percent, is not warranted under the current 
regulations because there is no evidence of symptoms such as 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, impaired judgment, or impaired 
abstract thinking.  There is some indication of a flattened 
affect based on the September 1996 treatment notes and 
September 1996 VA examination, however, the disability as a 
whole does not rise to the level of a 50 percent rating under 
the current regulations prior to March 2, 1998. 

Because the veteran filed his claim for an increased rating 
before the rating criteria for mental disabilities changed, 
he is entitled to review of his claim using both the old and 
the new rating criteria, and the Board will apply the more 
favorable rating criteria.  Karnas, 1 Vet. App. 308.

Under the old regulations a 50 percent rating is not 
warranted unless there is disability more closely 
approximating the "ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment." 
38 C.F.R. § 4.132, DC 9206 (1995).  The Board notes that the 
service medical records indicate that the veteran's bipolar 
disorder did result in considerable impairment of social and 
industrial functioning.  Additionally, the treatment notes in 
both June 1993 and June 1994 indicate that the veteran had 
been unable to hold a job.  The veteran testified that he 
last worked in 1996 and, in fact, this is supported by other 
evidence in the record, including the SSA records.  This 
evidence suggests that the industrial impairment attributable 
to bipolar disorder does approximate the criteria for a 50 
percent evaluation prior to March 2, 1998.

A higher rating, of 70 percent, is not warranted under the 
old rating criteria prior to March 2, 1998. A 70 percent 
rating requires that the "ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Id.  The evidence 
does not show that the veteran's disability rose to the level 
of severe impairment prior to March 2, 1998.  The service 
medical records indicated the impairment was considerable, 
the veteran did work up until late 1996, and despite 
difficulty holding a job in 1993 and 1994 he was in fact 
employed in several jobs during that time.  The Board finds 
that the veteran's disability did not create a severe 
impairment in the ability to obtain or retain employment, 
prior to March 2, 1998.

A.  Entitlement to a disability evaluation greater than 50 
percent subsequent to March 2, 1998

On March 2, 1998 the veteran was hospitalized for treatment 
for his bipolar disorder.  At that time he was "hyper" and 
had a euphoric mood.  He had inflated self-esteem, pressured 
speech, less need for sleep, racing thoughts, irritability 
and impaired impulse control.  There was evidence of flight 
of ideas and tangentiality although there was no looseness of 
association.  The examiner provided a GAF score of 40 at the 
time of admission which reflects some impairment in reality 
testing, or major impairment in several areas such as work, 
school, or family relations.  At the time of discharge a 
month later his GAF score had been upgraded to 65 which 
reflects mild symptoms.  The veteran was awarded SS 
disability in May 1998 and was determined to be totally 
disabled.  The SSA determination indicated that a variety of 
disabilities were present and it is not clear how much of his 
disability can be attributed solely to his bipolar disorder.  
The SSA records indicate that the veteran was experiencing 
moderate restriction on activities of daily living, and 
moderate difficulty maintaining social functioning.  At his 
hearing in March 1999 the veteran testified to daily panic 
attacks, memory problems, depression, sleep difficulty, 
marital problems, and a virtual lack of socialization.  He 
indicated he had no real hobbies and no activities he 
enjoyed.  Treatment notes dated in July 1999 and July 2000 
indicate alternating depression and an euphoric mood.  The 
veteran was experiencing intrusive thoughts, nightmares, 
sleep disruption, increased irritability, and impaired 
impulse and anger control.  The hospitalization noted in July 
1999 indicate  a GAF of 40-45 and the treatment notes in July 
200 indicate a GAF of 40.  The most recent VA examination in 
October 1999 indicated a GAF score of 50, which is indicative 
of serious symptoms.  The veteran complained of being 
depressed all the time, and mood swings, poor anger control 
nightmares, etc.  He also complained of occasional auditory 
hallucinations.

Applying the current regulations to these facts, the Board 
finds that subsequent to March 2, 1998, the criteria for a 70 
percent rating and no higher, have been met.  The veteran has 
impaired impulse control, he testified to daily panic 
attacks, he clearly has difficulty adapting to stressful 
circumstances (including work).  The veteran has had GAF 
scores mostly in the range of 40-45 since March 1998.  A GAF 
of 40 indicates some impairment in reality testing or major 
impairment in several areas such as school or work, or family 
relationships.  The veteran does not meet all the criteria 
for a 70 percent rating but the Board finds that his 
disability more closely approximates a 70 percent rating 
subsequent to March 2, 1998 rather than a 50 percent rating.  
38 C.F.R. § 4.130, DC 9432 (2001).

The veteran does not meet the criteria for a 100 percent 
rating under either the old or the new regulations.  The old 
regulations required that "the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality . . . resulting in profound retreat 
from mature behavior".  38 C.F.R. § 4.132, DC 9206 (1995).  
The veteran's disability does not reach this level, he has 
not reached the point of a gross repudiation of reality or a 
profound retreat from mature behavior.  The October 1999 VA 
examination indicated that the veteran was well groomed, 
friendly, cooperative, and did not display any thought or 
speech disorder.  Similarly, the veteran does not meet the 
criteria for a 100 percent rating under the current 
regulations.  There is no evidence of "gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9432 (2001).  
Therefore under both the old and the new regulations, the 
veteran does not meet the criteria for a 100 percent rating 
subsequent to March 2, 1998.

ORDER

Entitlement to an increased rating, of 50 percent and no 
higher, prior to March 2, 1998, is granted.

Entitlement to an increased rating, of 70 percent and no 
higher, subsequent to March 2, 1998, is granted.


		
	M.W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

